IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-40945
                           Summary Calendar



UNITED STATES OF AMERICA

                Plaintiff - Appellee

     v.

ALI ANTHONY CLARKE

                Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:00-CR-4-2
                       --------------------
                            May 9, 2001

Before KING, Chief Judge, and WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Ali Anthony Clarke (“Clarke”) was convicted of conspiracy to

possess with intent to distribute controlled substance, in

violation of 21 U.S.C. §§ 841(a)(1) and 846, and possession with

intent to distribute controlled substance, in violation of 21

U.S.C. § 841(a)(1).   He argues that insufficient evidence existed

to support his convictions.    He also argues that the district

court erred in admitting evidence of his prior convictions for

drug-related offenses under Fed. R. Evid. 404(b).    Because Clarke

did not reurge his motion for judgment of acquittal at the close

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-40945
                                 -2-

of all the evidence, this court’s review of the sufficiency of

the evidence is limited to determining whether there was a

manifest miscarriage of justice.    See United States v. Johnson,

87 F.3d 133, 136 (5th Cir. 1996).

     This court has carefully reviewed the record and the briefs

of the parties.    We conclude that no manifest miscarriage of

justice occurred.    See United States v. Villasenor, 236 F.3d 220,

223 (5th Cir. 2000); United States v. Rivas, 157 F.3d 364, 368-69

(5th Cir. 1998).    We also conclude that Clarke waived his Fed. R.

Evid. 404(b) argument.    See United States v. Musquiz, 45 F.3d

927, 931 (5th Cir. 1995).    The judgment of the district court is

AFFIRMED.